Citation Nr: 1508436	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  13-20 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diplopia, monocular of the right eye. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from September 1960 to September 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating action issued by the Department of Veterans Affairs (VA), Regional Office (RO), located in Detroit, Michigan. 

In October 2013, a Board hearing was held before the undersigned.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Based upon a review of the appellant's claim, the issue of entitlement to service connection for right eye disability is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  The remaining two issues are discussed in the Decision portion of this Decision/Remand.  


FINDINGS OF FACTS

1.  Bilateral hearing loss originated in service.

2.  Tinnitus originated in service. 





CONCLUSIONS OF LAW

1.  The appellant's current bilateral hearing loss was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2014).

2.  The appellant's current tinnitus was incurred in active military service or is secondary to his bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1110, 1112(a), 1113 (West 2014); 38 C.F.R. § 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his hearing loss and tinnitus disabilities began in or were the result of his military service.  

I.  Veterans Claims Assistance Act of 2000 (VCAA)

I. Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2014)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with respect to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, no further discussion of the VCAA is required with respect to these claims.  

II.  Laws and Regulations

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In accordance with 38 U.S.C.A. § 1154(a) (West 2014) VA must give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2014).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2014).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss and tinnitus, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  See Fountain v. McDonald, No. 13-0540 (U.S. Vet. App. February 9, 2015) (declaring that tinnitus is, in the Court's opinion, an "organic disease of the nervous system).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2014).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The Federal Circuit Court recently held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2002; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

With respect to hearing loss, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  See 38 C.F.R. § 3. 385 (2014).  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."

The Board notes that the Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2014).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

III.  Facts and Discussion

The maintains that he had "perfect" hearing prior to his entry onto active duty.  He also contends that he did not suffer from ringing in the ears - tinnitus- prior to service.  In both instances, the appellant avers that his decreased hearing and tinnitus were first noticeable in service, and that the symptoms produced by each condition have continued since service.  

A review of the appellant's service medical treatment records reveals that when the appellant underwent his entrance physical on September 21, 1960, he was diagnosed, via a whispered voice test, as having 15/15 hearing.  Approximately two weeks later, after he had entered onto active duty, on October 4, 1960, the appellant underwent an audiological examination.  The hearing results, in hertz, were measured as follows:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
0
0
35
40

LEFT
0
0
40
50


Speech discrimination scores were not measured.  

The appellant then served in the US Air Force for approximately four years.  Prior to his discharge, he underwent a discharge physical (a copy of which is contained in the claims folder).  The appellant was diagnosed as suffering from high frequency hearing loss at 3000, 4000, and 6000 cycles bilaterally.  The examiner noted that the hearing loss was "non-progressive".  

After the appellant submitted his claim for benefits involving the ear, he proffered a statement written by a doctor of audiology after he had examined the appellant in March of 2010.  The doctor of audiology confirmed that the appellant was suffering from bilateral hearing loss and also diagnosed the appellant as suffering from tinnitus.  The doctor further opined:

	, , , Based on these results it is as likely as it is not that [the appellant's] hearing loss and subjective tinnitus was initiated by military noise exposure and aggravated by presbycusis and occupational and recreational noise exposure.  

In conjunction with his claim for benefits, the appellant underwent a VA Audiological Examination in September 2010.  The audiologist diagnosed the appellant with bilateral hearing loss and tinnitus.  However, the VA specialist additionally wrote:

	. . . The examiner may want to change his opinion in regards to the veteran's hearing loss and claim.  [It] is not caused by or the result of military noise exposure. . . . Review of veteran's military hearing test shows the veteran had a high-frequency hearing loss in both ears on entrance to the service and at that hearing loss did not change at separation.  Discharge physical had notation of high-frequency hearing loss "nonprogressive".  Although Dr. L. opined that the hearing loss and tinnitus were related to military service, she did not have the military records to review.  Therefore, since the hearing loss existed prior to military service and had no significant threshold shift during service.  It is not likely that the current hearing losses related to military service.  The most likely etiology of the current tinnitus is the hearing loss and therefore also not likely related to military service.  

There is no other evidence of record - either positive or negative.  

As an initial matter, the evidence in the claims file is unclear whether the appellant suffered from bilateral hearing loss or hearing loss in either ear prior to his enlistment.  Nevertheless, based on the fact that within two weeks of his enlistment, the appellant was diagnosed with bilateral hearing loss, the Board believes that it must discuss whether the appellant had a pre-existing condition that was not measured when the whispered voice test was given to him prior to service.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1) (2014); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. VAOPGCPREC 3-2003.

A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2014).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) [noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence"].  It is an "onerous" evidentiary standard, requiring that the pre-existence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306(b) (2014).  A pre-existing disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of a disability.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2014).

A finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

Turning to the appellant's service treatment records, the appellant's service enlistment examination indicates that the appellant's hearing was found to be clinically normal.  Moreover, he was found to be qualified for active duty at that time.  Additionally, the medical records that were completed at the time of his enlistment reveal that the appellant denied any hearing trouble.  The Board finds that there is not clear and unmistakable evidence that appellant had a pre-existing condition that was aggravated by service.  That is, the medical evidence does not clearly and unmistakably indicate that there was a pre-existing condition.  While a VA medical professional has found that the appellant's hearing loss pre-existed service, there is also a private health care provider who has insinuated that the appellant's hearing loss did not pre-exist service.  In other words, the medical evidence does not clearly and unmistakably indicate that there was a pre-existing condition and the Board will not discuss the issue of aggravation and will instead turn to whether the appellant's bilateral hearing loss (and tinnitus) are directly related to service.  

As provided above, the evidence as to whether the appellant's bilateral hearing loss, and subsequently his tinnitus which has been etiologically linked to his hearing loss, is related to service is in equipoise.  There are positive and negative opinions in the record which link (and do not link) the appellant's hearing loss with his military service.  Both of the opinions are persuasive but are not conclusive.  

Here the appellant has provided credible statements with respect to his hearing disability.  He has averred that while on active duty, he suddenly noticed a decrease in his hearing acuity and that he has continued to have hearing loss since leaving the service.  He has also contended that he first noticed ringing in his ears while he was on active duty and that the ringing has continued to the present.  In light of the appellant's credible account of having bilateral hearing loss since service (along with tinnitus), the current diagnosis of a bilateral hearing loss disability, the conflicting medical statements, and resolving doubt in the appellant's favor, the Board finds that the bilateral hearing loss disability had its onset as a result of the appellant's period of active service.  The Board finds that the evidence is, at the very least, in equipoise.  Accordingly, the benefit of the doubt in resolving the issue on appeal shall be given to the appellant, and thus, service connection for bilateral hearing loss is warranted.  

Additionally, the Board notes that a medical care provider, or more specifically a VA medical care provider, has concluded that the appellant's tinnitus is secondary to his bilateral hearing loss.  In finding above that the appellant's hearing loss is service-related, the Board must also conclude that the appellant's tinnitus is secondary to this service-connected disorder.  As such, service connection for tinnitus is also warranted.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.   


REMAND

The remaining issue on appeal involves entitlement to service connection for a right eye disorder.  The record reflects that while the appellant was on active duty, he was injured in the right eye when an unknown amount of a chemical (ammonia) was splashed into the eye.  The appellant has averred that since this occurred, he has experienced double vision or diplopia along with unclear sight in the right eye.  To support his assertions, he has submitted numerous treatises and/or articles concerning the hazardous effects of ammonia and the eyes.  Also of record is a VA medical opinion of May 2010 which opines that the appellant's current eye problems are not related to service.  

Upon further review of the claims folder, the Board would first note that the appellant has insinuated that after leaving service, he has undergone numerous eye examinations - none of which are contained in the claims folder.  Moreover, while the examiner provided an opinion in May of 2010 concerning the appellant's assertions, such an opinion was provided without a review of any of the appellant's eye examination results or after a review of the treatises/excerpts submitted by the appellant.  

Upon further reflection, it is the Board's belief that another medical examination of the appellant's eyes is necessary. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the appellant and request that he provide the name(s) of all VA and non-VA physicians and healthcare providers that have treated him since October 1964 to the present for any type of right eye disorder, to include diplopia and fogginess in seeing.  He should be provided Authorization and Consent to Release Information to the Department of Veterans Affairs Forms (Form 21-4142) for those for whom he has not already provided to VA.  After securing the necessary release(s), the AMC should obtain those records that have not been previously secured.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made.  If requests for any private treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2014).

2.  The AMC should arrange for the appellant to be examined by an ophthmalogist to determine the correct diagnosis of any eye disability he may now suffer from.  The claims file must be made available to, and reviewed by, the examiner, and the examination report must reflect that the claims file was reviewed.  All indicated tests must be performed, and all findings reported in detail.  The appellant must be given an opportunity to describe his current eye disabilities and the symptoms he has suffered from since service.  The examiner is specifically requested to opine as to whether it is at least as likely as not that any found disabilities of the right eye, to include blurred and/or double vision, began during active service and, if not, whether they are related to service, or related to the chemical accident the appellant incurred while he was on active duty.  A complete rationale for this opinion must be set forth in the examination report.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."   Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner must provide a comprehensive report including rationales for all opinions and conclusions. 

The examiner should not invoke the phrase "without resort to mere speculation" without first explaining the basis for such an opinion.  That is, if the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available, that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether a specific in-service injury or disease can possibly cause the claimed condition, or the actual cause cannot be selected from multiple potential causes, this should be fully explained.

As stated, the medical examiner must provide a comprehensive report including rationales for all opinions and conclusions, citing the objective medical findings leading to the examiner's conclusions.  In the doctor's report, the examiner must specifically discuss the appellant's contentions and the issues raised by the treatises/excerpts submitted by the appellant.  

The entire claims file and a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.

3.  The AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the report must be returned for corrective action.  See 38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2014) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional 





development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


